Citation Nr: 0511244	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  00-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDING OF FACT

The preponderance of the evidence is against establishing 
that hepatitis C is attributable to the veteran's military 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through a May 2002 letter, and January 2003 and January 
2005 supplemental statements of the case, to include notice 
of what evidence and information are necessary to 
substantiate his claim; and notice of his and VA's obligation 
to obtain certain evidence, including VA's duty to obtain all 
relevant evidence in the custody of a Federal department or 
agency.  As such, the duties to notify the veteran of 
necessary evidence, as well as the responsibility for 
obtaining or presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant was notified of the 
need for a VA examination, and he was seen for those studies 
in December 2004.  The veteran was notified in the February 
2004 letter to advise VA how it could secure pertinent 
evidence that he was aware of.  He was also advised what 
evidence VA had requested, and notified in the January 2005 
supplemental statements of the case what evidence had been 
received.  He was essentially notified in the above documents 
that he needed to submit all evidence in his possession.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence first established after the 
February 2000 rating decision, the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the veteran has had ample opportunity to provide 
additional pertinent evidence since being informed of the 
evidence needed to substantiate his claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual background

Service medical records do not contain any complaints or 
clinical findings associated with hepatitis C.  

During the August 1994 VA PTSD examination, the veteran 
reported a wide variety of jobs following his separation from 
service.  He also reported using drugs in service and 
continuing to use acid and phencyclidine (PCP).  He reported, 
however, entering a rehabilitation program in February 1994 
and remaining "clean" since.  Following examination, the 
examiner stated that the veteran's overwhelming problem was 
his polydrug dependence.  

VA hospitalization report dated in March to July 1995 shows 
that the veteran was referred for ongoing treatment of 
polydrug abuse.  He had numerous life problems due to his 
drug and alcohol abuse.  The diagnosis at discharge was 
polydrug dependence to included phencyclidine, cannabis, 
opiods specifically heroin, and alcohol use, all with 
treatment. 

VA hospitalization report dated in February 2001 show that 
the veteran's past medical history included hepatitis B and 
C, each diagnosed in 1994.  

VA treatment records dated in March 2001 show that the 
veteran reported a history of drug and alcohol use, which 
began in Vietnam.  Treatment records dated from April 2001 to 
April 2002 show treatment for hepatitis C and a 30-year 
history of drug abuse.  A treatment record dated in July 2002 
shows a diagnosis for hepatitis C with abnormal liver 
function tests.  

The veteran was accorded a VA examination in December 2004.  
He reported that he could not recall when he was diagnosed 
with hepatitis C.  He donated blood before he went to 
Vietnam.  Following his return from Vietnam, he was told he 
could not donate blood because of an infection in his blood.  
He reported that he retrieved dead and wounded bodies in 
Vietnam, wherein he came in contact with others blood.  He 
was never physically hurt during this time.  During his 
Vietnam service he had to wade to dirty water and streams.  
He denied intravenous drug use and blood transfusions.  He 
admitted to past drug use, particularly snorting heroin.  
Following physical examination the examiner stated that the 
veteran had hepatitis C.  The examiner noted heavy drug use 
following his stay in Vietnam, including snorting cocaine and 
heroin.  While he has submitted photos of retrieving dead and 
wounded soldiers, the veteran was not physically hurt in 
Vietnam.  The examiner opined that while the veteran claimed 
exposure to hepatitis C from his military activities in 
Vietnam, his prior use of intravenous and nasal drugs was a 
more causative factor.  Thus, hepatitis C was felt not to be 
related to his military service. 

II.  Legal Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

After consideration of the evidence, the Boards finds that 
the preponderance of the evidence is against finding that 
hepatitis C is related to the appellant's service.  

Although the evidence shows that the veteran currently has 
hepatitis C, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that at separation from service he clinically evaluated as 
normal and the first post-service evidence of record of 
hepatitis C appears to date from 1994, that is, more than 
twenty-two years post separation.  Further, in December 2004, 
a VA examiner noted the assertion that hepatitis C was 
related to military activities to include retrieving the dead 
and wounded in Vietnam.  In the VA examiner's opinion, 
however, the veteran's post service use of intravenous and 
nasal drugs was a more causative factor of in his development 
of hepatitis C.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses "might" have been caused by in-service radiation 
exposure is insufficient to establish service connection).

The VA physician felt that the veteran's prior intravenous 
and nasal drug abuse was more of a causative factor for 
hepatitis C than his military activities.  No contrary 
medical opinion or other medical evidence relating the 
veteran's hepatitis C to service or any incident of service 
has been presented.  Id.  Accordingly, based on the 
foregoing, the Board finds that service connection is not 
warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
probative evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also considered the circumstances of the veteran's 
Vietnam service, and his assertion that he was exposed to 
blood and body secretions while performing such service.  In 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), the 
United States Court of Appeals articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b) (West 2002).  Initially, VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first step under the statute.  This determination requires 
the credibility of the veteran's evidence to be judged 
standing alone and not weighed against contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the 
United States Court of Veterans Appeals found that, in 
determining whether documents submitted by a veteran 
constitute "satisfactory" evidence under 38 U.S.C.A. § 
1154(b), VA may properly consider "internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, the VA "shall accept" 
the veteran's evidence as sufficient proof of service 
connection, even if no official record of such incurrence 
exists.  At this point, a factual presumption arises that the 
alleged injury or disease is service-connected.  Id.

It is in the third step under Collette that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting clear and convincing evidence to the 
contrary, the presumption of service connection is then 
rebutted.

In this case, there is no medical evidence showing that the 
veteran has hepatitis C due to any in-service exposure to 
blood or body secretions while serving in Vietnam.  Still, 
given the chaotic exigencies in a combat environment, the 
Board concludes that the veteran has submitted satisfactory 
evidence to satisfy the first step under Collette.

The Board also finds that the veteran's claims concerning 
exposure to blood in combat are consistent with the 
circumstances, conditions, and hardships of his combat 
service.  In finding that the veteran has offered 
satisfactory evidence of at least some in-service exposure to 
blood, a presumption of service connection arose.

In analyzing the record pursuant to the third step in 
Collette, however, the Board finds that the preponderance of 
the probative evidence points to a different cause for the 
veteran's development of hepatitis C.  Specifically, the 
record shows an extensive post service history of drug abuse, 
to include intravenous and nasal drug abuse.  Moreover, there 
is no medical evidence that points to in-service exposure to 
blood on the field of battle in Vietnam as being causative 
for the veteran's presentation of hepatitis C for the first 
time in 1994.  Indeed, just the opposite is true.  Thus, the 
Board finds that the evidence of record clear and 
convincingly rebuts the presumption of service connection for 
hepatitis C.  Accordingly, the Board finds that service 
connection is not warranted for hepatitis C.

Finally, in reaching this decision the Board considered the 
appellant's own sincerely held belief as to the etiology of 
his hepatitis C, however, as a lay person who is untrained in 
the field of medicine, he is not competent to offer an 
opinion addressing the etiology of the disorder in question.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Service connection for hepatitis C is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


